PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/817,959
Filing Date: 20 Nov 2017
Appellant(s): ZHANG, Ke



__________________
Thomas Omholt
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/28/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (US 2015/0315417) in view of Lee et al (US 20170166779) and further in view of Shinoda et al (US 2009/0094901).
Lau et al disclose a polishing composition comprises wet-process silica particles having average particles size of about 4 nm to 300 nm [0019]; an oxidizing agent, such as hydrogen peroxide [0044]; a pH-adjusting agent, wherein the pH adjusting agent includes sulfuric acid, hydrochloric acid, nitric acid, etc. (reads on the claimed mineral acid) and an aqueous carrier (water) and optionally, contains one or more of water-miscible organic solvents such as propenyl alcohol, isopropyl alcohol, ethanol, 1-propanol, methanol, 1-hexanol and the like [0050]; and the pH of the polishing composition is about 1 to about 7 [0015],[0048].
Unlike the instant invention, Lau et al fail to disclose the composition also include an alcohol of formula (II).
In the same field of endeavor, Lee et al disclose a polishing composition for polishing metal wire comprises particles, oxidizing agent and a complexing agent [0008], wherein the complexing agent may chelate metal oxide by the oxidant, whereby aminoethylaminoethanol [0042]; and aforesaid teaching reads on the claimed alcohol of formula (II), wherein the complexing agent may be present in an amount of 0.01 wt% to 20 wt% [0043].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Lee et al’s teaching of introducing the complexing agent of aminoethylaminoethanol into Lau et al’s teaching for reducing surface defects on the polished metallic surface as taught by Lee et al.	

The modified Lau et al disclose above except the introduction of an alcohol of formula (I) with the specific alcohol comprises phenoxyethanol, ethylene glycol monobutyl ether or benzyl alcohol.
However, Shinoda et al disclose a CMP polishing composition comprises organic solvent including ethylene glycol monobutylether, ---- 2-phenoxyethanol, etc. [0048]. Shinoda et al also disclose polishing a wiring metal such as copper or a copper alloy [0005],[0010]; where an proper amount of organic solvent helps or improving the wettability of the CMP composition [0049].
Lau et al disclose polishing any suitable metal such as copper [0063]; So, both the Lau et al and Shinoda et al are in the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Shinoda et al’s teaching of introducing the specified organic solvent of ethylene glycol monomethylether, and 2-phenoxyethanol into modified Lau et al’s teaching because it would have been simple 

With regards to claim 7, in the absence of showing any criticality of such specific contents of the alcohol would have been easily optimize by one of ordinary skill in the art before the effective filing date of the claimed invention for predictable result.
Further, it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art in the absence of evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

(2) Response to Argument
Appellant argues that Lau teaches a composition for polishing nickel-phosphorous based substrate and the Lee teaches aminoethylaminoethanol (reads on the claimed alcohol of formula (Il) for copper oxide and so, there is no benefit of combining Lee with Lau.
In response, examiner states that Lau et al disclose that the polishing composition is useful for any suitable metal such as copper [0063]; and also, for nickel-phosphorous [0064]; and Lee's composition used to polish a copper-containing substrate ([0040], see also the rejection). So, both the Lau et al and Lee are in the same field of endeavor and one of ordinary skill in the art would be motivated to combine for reducing surface defects on the polished metallic surface as taught by Lee et al (see the rejection for details).

In response, examiner pointed out that it was not substituting the complexing agent of Lau with Lee’s complexing agent but introducing Lee’s complexing agent would provide benefits, such as polishing rate of the metal may be increased while reducing surface defects as taught by Lee [0040] and such complexing agent includes aminoethylaminoethanol [0042].
Appellant argues that there is no rational reason that a person of skill in the art to select the organic compound of Shinoda into Lau's composition because Lau states a preference for not having an organic solvent in the composition (see [0050] of Lau).
In response, examiner states that Lau’s such teaching only a preferred embodiment, not a teaching away to include an organic solvent.
Additionally, Shinoda's organic solvent used during polishing of copper-containing substrate and such would improve the wettability of the CMP composition [0049]. So, there is a clear benefit to use Shinoda's teaching into Lau; and one of a person skill in the art would have been motivated to combine Shinoda's teaching into Lau et al (see the rejection for details). 
Furthermore, appellant have not shown any unexpected result or criticality of using such specific organic solvents or alcohols.
Therefore, a prima facie case of obviousness has been established.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SHAMIM AHMED/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        
Conferees:
/PARVIZ HASSANZADEH/Supervisory Patent Examiner, Art Unit 1716       

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.